Detailed Action
This office action has been issued in response to an amendment filed 8/25/2021.  Claims 1 and 10 were amended. Claim 19 was previously canceled. Claims 1-18 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-8 in Remarks, filed 8/25/2021, with respect to amended claims 1 and 10, and dependent claims as being rejected under 35 U.S.C. 103(a) as being unpatentable over Tuvell (US 2007/0240218 A1) in view of Naslund (US 2005/0246282 A1), have been fully considered and are found persuasive.  These rejections have been withdrawn.

Allowable Subject Matter
Claims 1-18 are allowed in light of the Applicant’s arguments, in light of the prior art made of record and in light of the terminal disclaimer filed 11/19/2021.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:

As to independent claims 1 and 10, the prior art including Tuvell (US 2007/0240218 A1), Naslund (US 2005/0246282 A1) and Hanam (US 2004/0199809 A1), alone or in combination, fails to anticipate or render obvious the claimed invention.  
Tuvell (prior art on the record) teaches an application integrity checking system which receives operating system installation data packages and performs the installation. The system for application integrity aggregates feature sets that act as an identifier for a specific application once they are installed on the device. Also, the system verifies programs based on a checksum approach which may be performed on programs already installed on the device.
Naslund (prior art on the record) teaches a system in which a client device, which includes a media processor for processing digital content, generates usage information containing a fingerprint of the digital content. The usage information is signed by the client device by a private signing key.
Hanam (prior art on the record) teaches a client-server system for downloading a data file from a server to a client with real time verification wherein the download manager generates and stores a segment identifier in order to compare to second error detection data once it is generated.
Additionally, Varadhan (US 2010/0043068 A1) (Hereinafter referred to as Varadhan A), teaches a firewall which allows firewall security policies to be applied to 
Additionally, Varadhan (US 2010/0043067 A1) (Hereinafter referred to as Varadhan B), teaches a firewall which allows firewall security policies to be applied to traffic. A filter may be applied to the firewall which determines whether a transmitted packet is trusted or benign in order to bypass the firewall filter. Based on this trust or benign designation install criteria are applied to the packet and subsequent packets.
Additionally, Bennett (US 2009/0282485 A1), teaches a network browser having a Malware detection manager with an approach in which a web page or download might be delivered with an accompanying guaranteed signature from the trusted download center to be free of any malware, i.e., with a signature from the trusted source with every packet. And, the checksum and codes that can verify it was not contaminated in transit can also be passed on in a secure manner to ensure that what was send and free of malware was actually received in the same state and not contaminated along the transmission path.
None of the prior art of record cited above teaches the non-obvious features of the present invention: “wherein the trusted content usage monitoring system is configured such that the installation of the application content by said content installer cannot be decoupled from generation of said identifier by said processor system” and “wherein said processor system is to generate said trusted packet prior to all of said application content having been installed by said content installer”


Conclusion
Therefore, claims 1-18 are hereby allowed in view of applicant’s persuasive arguments and in light of amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/B.I.N./Examiner, Art Unit 2438  


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438